DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims dated 02/08/2021 have been considered but are moot in view of the new grounds of rejection as necessitated by Applicant's amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-15, 17-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,747,377 to Teranishi et al. (Teranishi) in view of U.S. Publication No. 2017/0017341 to Chen et al. (Chen).
As to claim 1, Teranishi discloses a sensing device comprising: 
a plurality of sensor electrodes arranged within an array of rows and columns (Fig. 34; Col. 26, line 39 – Col. 29, line 12, first electrodes, COML), the array defining an area having a top edge, a first side edge connected with the top edge, and a second side edge connected with the top edge (Fig. 34; Col. 26, line 39 – Col. 29, line 12, outer edges of the display region, Ad); 
a first plurality of vias corresponding to a first column of the plurality of sensor electrodes adjacent to the first side edge (Fig. 34; Col. 26, line 39 – Col. 29, line 12, contact hole corresponding to the wiring block, 127A); 

a plurality of routing traces, each of the plurality of sensor electrodes configured to be coupled to a respective one of the plurality of routing traces through a respective one of the first plurality of vias and the second plurality of vias (Fig. 34; Col. 26, line 39 – Col. 29, line 12, The wiring blocks 127A, 127B, 127C, 127D, 127E, and 127F each include wires 27a, 27b, 27c, 27d, 27e, 27f, 27g, and 27h), and wherein each of the plurality of sensor electrodes of the second column is configured to be coupled to a respective one of the plurality of routing traces through a respective one of the second plurality of vias (Fig. 34; Col. 26, line 39 – Col. 29, line 12).
Teranishi does not expressly disclose wherein the first plurality of vias is arranged in a first direction such that a topmost sensor electrode of the first column is connected to a via farthest from the first side edge out of the first plurality of vias, and each respective sensor electrode of the first column below the topmost sensor electrode of the first column is closer to the first side edge than an adjacent sensor electrode of the first column above the respective sensor electrode of the first column; and wherein the second plurality of vias is arranged in a second direction different from the first direction such that a topmost sensor electrode of the second column is connected to a via farthest from the second side edge out of the second plurality of vias, and each respective sensor electrode of the second column below the topmost sensor electrode of the second column is closer to the second side edge than an adjacent sensor electrode of the second column above the respective sensor electrode of the second column.
Chen teaches wherein the first plurality of vias is arranged in a first direction such that a topmost sensor electrode of the first column is connected to a via farthest from the first side edge out of the first plurality of vias (Fig. 6A; Para. 0046, first column, 6B-1), and each respective sensor electrode of the first column below the topmost sensor electrode of the first column is closer to the first side edge than an adjacent sensor electrode of the first column above the respective sensor electrode of the first column (Fig. 6A; Para. 0046, first column, 6B-2); and wherein the second plurality of vias is arranged in a second direction different from the first direction such that a topmost sensor electrode of the second column is connected to a via farthest from the second side edge out of the second plurality of vias (Fig. 6A; Para. 0046, second column, 6B-1), and each respective sensor electrode of the second column below the topmost sensor electrode of the second column is closer to the second side edge than an adjacent sensor electrode of the second column above the respective sensor electrode of the second column (Fig. 6A; Para. 0046, first column, 6B-2).
It would have been obvious to one of ordinary skill in the art to modify the system of Teranishi to include the via locations of Chen because such a modification is the result of simple substitution of one known element for another producing a predictable result.  More specifically, the vias of Teranishi and the via locations of Chen perform the same general and predictable function, the predictable function being providing signal for the touch detection operation. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the Teranishi by replacing it with t the via locations of Chen. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

As to claim 2, Teranishi and Chen disclose the sensing device of claim 1.  Teranishi discloses wherein a first sensor electrode of a topmost row of the plurality of sensor electrodes has a shape corresponding to a first curved corner feature (Fig. 34; Col. 26, line 39 – Col. 29, line 12, COMLa) and a second sensor electrode of the topmost row of the plurality of sensor electrodes has a shape corresponding to a second curved corner feature (Fig. 34; Col. 26, line 39 – Col. 29, line 12, COMLc), and wherein the topmost via of the first column is disposed within the first sensor electrode and the topmost via of the second column is disposed within the second sensor electrode (Fig. 34; Col. 26, line 39 – Col. 29, line 12).

As to claim 3, Teranishi and Chen disclose the sensing device of claim 2.  Teranishi discloses wherein the shape and a top surface area of the first sensor electrode of the topmost row of the plurality of sensor electrodes and the shape and a top surface area of the second sensor electrode of the topmost row of the plurality of sensor electrodes differs from a shape and top surface area of a first sensor electrode of the second row of the plurality of sensor electrodes (Fig. 34; Col. 26, line 39 – Col. 29, line 12, COMLa and COML).

Teranishi and Chen disclose the sensing device of claim 3.  Teranishi discloses wherein the top surface area of the first sensor electrode of the topmost row of the plurality of sensor electrodes and the top surface area of the second sensor electrode of the plurality of row of the plurality of sensor electrodes is less than the top surface area of the first sensor electrode of the second row of the plurality of sensor electrodes (Fig. 34; Col. 26, line 39 – Col. 29, line 12, COMLa and the electrode directly underneath it).

As to claim 5, Teranishi and Chen disclose the sensing device of claim 1.  Teranishi discloses wherein a third column adjacent to the first column corresponds to a third plurality of vias arranged in the second direction (Fig. 34; Col. 26, line 39 – Col. 29, line 12; corresponding to wiring block, 127C), and 
wherein a fourth column adjacent to the second column corresponds to a fourth plurality of vias arranged in the first direction (Fig. 34; Col. 26, line 39 – Col. 29, line 12, corresponding to wiring block, 127D).

As to claim 7, Teranishi and Chen disclose the sensing device of claim 1.  Teranishi discloses wherein the area comprises an opening proximate to the top edge; 
wherein a third column, adjacent to the opening on a first side, corresponds to a third plurality of vias arranged in the second direction (Fig. 34; Col. 26, line 39 – Col. 29, line 12; corresponding to wiring block, 127C); and 


As to claim 8, Teranishi and Chen disclose the sensing device of claim 1.  Teranishi discloses wherein the first plurality of vias and the second plurality of vias are symmetrical about a center line of the plurality of sensor electrodes (Fig. 34; Col. 26, line 39 – Col. 29, line 12; The wires 27a, 27b, 27c, 27d, 27e, 27f, 27g, and 27h of the wiring block 127F are line-symmetric to those of the wiring block 127A with respect to a symmetry line AX passing through the center of the recess 101 in the first direction Dx and extending in the second direction Dy).

As to claim 9, Teranishi and Chen disclose the sensing device of claim 1.  Teranishi discloses further comprising a processing system configured to: 
operate the sensor electrodes of the first column according to a first scan pattern corresponding to the first direction and the sensor electrodes of the second column according to a second scan pattern corresponding to the second direction (Fig. 34; Col. 10, lines 23-32, To perform display, the first electrode driver 14 applies the drive signals Vcomdc to all the first electrodes COML in a display region Ad, meaning that wire 27h from wiring block 127A would be driven with wire 27a from wiring block 127F).

As to claim 10, Teranishi and Chen disclose the sensing device of claim 9.  Teranishi discloses wherein the processing system comprises: 

a plurality of multiplexers, each multiplexer of the plurality of multiplexers configured to selectively couple respective sensor electrodes of the plurality of sensor electrodes to a respective analog front-end of the plurality of analog front-ends (Col. 15, lines 36-53, The coupling circuit 17 is a coupling switching circuit that switches coupling and cutting off of the first electrodes COML to and from the AFE 48 and is a multiplexer).

As to claim 11, Teranishi and Chen disclose the sensing device of claim 10.  Teranishi discloses wherein the processing system further comprises: 
row control circuitry corresponding to a group of multiplexers of the plurality of multiplexers, the row control circuitry configured to: 
receive a plurality of row control signals corresponding to a plurality of the rows (Col. 15, lines 36-53, The coupling circuit 17 is a coupling switching circuit that switches coupling and cutting off of the first electrodes COML to and from the AFE 48 and is a multiplexer); and 
output the plurality of row control signals with an ordering selected based on a direction control signal (Col. 15, lines 36-53, The coupling circuit 17 is a coupling switching circuit that switches coupling and cutting off of the first electrodes COML to and from the AFE 48 and is a multiplexer).

Teranishi and Chen disclose the sensing device of claim 1.  Teranishi discloses wherein the topmost sensor electrode of the first column comprises: 
a top surface area that is smaller than a top surface area of a second sensor electrode of a second row of the plurality of sensor electrodes, wherein the second sensor electrode is arranged in a third column between the first and second columns (Fig. 34; Col. 26, line 39 – Col. 29, line 12, COMLa); and 
a center-of-mass relative to the top surface area of the topmost sensor electrode of the first columnthat is different than a center-of-mass of the second sensor electrode relative to the top surface area of the second sensor electrode (Fig. 34; Col. 26, line 39 – Col. 29, line 12, COMLa and COMLe).

As to claim 13, Teranishi discloses a system, comprising: 
a plurality of sensor electrodes arranged within an array of rows and columns (Fig. 34; Col. 26, line 39 – Col. 29, line 12, first electrodes, COML), the array defining an area having a top edge, a first side edge connected with the top edge, and a second side edge connected with the top edge (Fig. 34; Col. 26, line 39 – Col. 29, line 12, outer edges of the display region, Ad); and
a processing system coupled to the plurality of sensor electrodes (Fig. 1; Col. 5, lines 4-41, detector, 40; Fig. 34; Col. 26, line 39 – Col. 29, line 12, first electrodes, COML); 
wherein each of the plurality of sensor electrodes disposed in a first column of the columns adjacent to the first side edge is coupled to a respective routing trace 
wherein each of the plurality of sensor electrodes disposed in a second column of the columns adjacent to the second side edge is coupled to a respective routing trace through a respective one of a second plurality of vias (Fig. 34; Col. 26, line 39 – Col. 29, line 12, contact hole corresponding to the wiring block, 127F).
Teranishi does not expressly disclose wherein the first plurality of vias is arranged in a first direction such that a topmost sensor electrode of the first column is connected to a via farthest from the first side edge out of the first plurality of vias, and each respective sensor electrode of the first column below the topmost sensor electrode of the first column is closer to the first side edge than an adjacent sensor electrode of the first column above the respective sensor electrode of the first column and wherein the second plurality of vias is arranged in a second direction different from the first direction such that a topmost sensor electrode of the second column is connected to a via farthest from the second side edge out of the second plurality of vias, and each respective sensor electrode of the second column below the topmost sensor electrode of the second column is closer to the second side edge than an adjacent sensor electrode of the second column above the respective sensor electrode of the second column. 
Chen teaches wherein the first plurality of vias is arranged in a first direction such that a topmost sensor electrode of the first column is connected to a via farthest from the first side edge out of the first plurality of vias (Fig. 6A; Para. 0046, first column, 6B-1), and each respective sensor electrode of the first column below the topmost sensor electrode of the first column is closer to the first side edge than an adjacent sensor electrode of the first column above the respective sensor electrode of the first column (Fig. 6A; Para. 0046, first column, 6B-2) and wherein the second plurality of vias is arranged in a second direction different from the first direction such that a topmost sensor electrode of the second column is connected to a via farthest from the second side edge out of the second plurality of vias (Fig. 6A; Para. 0046, second column, 6B-1), and each respective sensor electrode of the second column below the topmost sensor electrode of the second column is closer to the second side edge than an adjacent sensor electrode of the second column above the respective sensor electrode of the second column (Fig. 6A; Para. 0046, first column, 6B-2).
It would have been obvious to one of ordinary skill in the art to modify the system of Teranishi to include the via locations of Chen because such a modification is the result of simple substitution of one known element for another producing a predictable result.  More specifically, the vias of Teranishi and the via locations of Chen perform the same general and predictable function, the predictable function being providing signal for the touch detection operation. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the vias of Teranishi by replacing it with t the via locations of Chen. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Teranishi and Chen disclose the system of claim 13.  Teranishi discloses wherein the processing system comprises: 
a plurality of analog front-ends (Fig. 1; Col. 5, lines 4-41, detector 40 includes an analog front end circuit 48); and 
a plurality of multiplexers, each multiplexer of the plurality of multiplexers configured to selectively couple respective sensor electrodes of the plurality of sensor electrodes to one of the plurality of analog front-ends (Col. 15, lines 36-53, The coupling circuit 17 is a coupling switching circuit that switches coupling and cutting off of the first electrodes COML to and from the AFE 48 and is a multiplexer).

As to claim 15, Teranishi and Chen disclose the system of claim 14.  Teranishi discloses wherein the processing system further comprises: 
row control circuitry corresponding to a group of multiplexers of the plurality of multiplexers, the row control circuitry configured to: 
receive a plurality of row control signals corresponding to a plurality of the rows (Col. 15, lines 36-53, The coupling circuit 17 is a coupling switching circuit that switches coupling and cutting off of the first electrodes COML to and from the AFE 48 and is a multiplexer); and 
output the plurality of row control signals with an ordering selected based on a direction control signal (Col. 15, lines 36-53, The coupling circuit 17 is a coupling switching circuit that switches coupling and cutting off of the first electrodes COML to and from the AFE 48 and is a multiplexer);, 


As to claim 17, Teranishi and Chen disclose the system of claim 14.  Teranishi discloses wherein at least two of the plurality of multiplexers are coupled to a first one of the plurality of analog front ends (Col. 15, lines 36-53, The coupling circuit 17 is a coupling switching circuit that switches coupling and cutting off of the first electrodes COML to and from the AFE 48 and is a multiplexer).

As to claim 18, Teranishi and Chen disclose the system of claim 13.  Teranishi discloses wherein the processing system is further configured to drive the sensor electrodes of the first column according to a first scan pattern corresponding to the first direction and the sensor electrodes of the second column according to a second scan pattern corresponding to the second direction (Fig. 34; Col. 10, lines 23-32, To perform display, the first electrode driver 14 applies the drive signals Vcomdc to all the first electrodes COML in a display region Ad, meaning that wire 27h from wiring block 127A would be driven with wire 27a from wiring block 127F).

As to claim 19, Teranishi discloses a method for operating a sensing device, the method comprising: 

determining positional information for an input object based at least in part on the resulting signals (Fig. 1; Col. 5, lines 4-41, The detector 40 is a circuit that determines whether a touch is made by an object to be detected on the display surface of the display panel 10 based on the control signals supplied from the controller 11 and on the detection signals Vdet1 output from the display panel 10 in mutual capacitance touch detection. The detector 40 also determines whether a touch is made by an object to be detected on the display surface of the display panel 10 based on the control signals supplied from the controller 11 and on the detection signals Vdet2 output from the display panel 10 in self-capacitance touch detection. If a touch is detected, the detector 40 calculates the coordinates at which the touch input is made), wherein the plurality of sensor electrodes are arranged within an array of rows and columns (Fig. 34; Col. 26, line 39 – Col. 29, line 12, first electrodes, COML), the array defining an area having a top edge, a first side edge connected with the top edge, and a second side edge connected with the top edge (Fig. 34; Col. 26, line 39 – Col. 29, line 12, outer edges of the display region, Ad);
wherein each of the plurality of sensor electrodes disposed in a first column of the columns adjacent to the first side edge is coupled to a respective routing trace 
wherein each of the plurality of sensor electrodes disposed in a second column of the columns adjacent to the second side edge is coupled to a respective routing trace through a respective one of a second plurality of vias (Fig. 34; Col. 26, line 39 – Col. 29, line 12, contact hole corresponding to the wiring block, 127F); 
Teranishi does not expressly disclose wherein the first plurality of vias is arranged in a first direction such that a topmost sensor electrode of the first column is connected to a via farthest from the first side edge out of the first plurality of vias, and each respective sensor electrode of the first column below the topmost sensor electrode of the first column is closer to the first side edge than an adjacent sensor electrode of the first column above the respective sensor electrode of the first column. and wherein the second plurality of vias is arranged in a second direction different from the first direction such that a topmost sensor electrode of the second column is connected to a via farthest from the second side edge out of the second plurality of vias, and each respective sensor electrode of the second column below the topmost sensor electrode of the second column is closer to the second side edge than an adjacent sensor electrode of the second column above the respective sensor electrode of the second column.
Chen teaches wherein the first plurality of vias is arranged in a first direction such that a topmost sensor electrode of the first column is connected to a via farthest from the first side edge out of the first plurality of vias (Fig. 6A; Para. 0046, first column, 6B-1), and each respective sensor electrode of the first column below the topmost sensor electrode of the first column is closer to the first side edge than an adjacent sensor electrode of the first column above the respective sensor electrode of the first column(Fig. 6A; Para. 0046, first column, 6B-2), and wherein the second plurality of vias is arranged in a second direction different from the first direction such that a topmost sensor electrode of the second column is connected to a via farthest from the second side edge out of the second plurality of vias (Fig. 6A; Para. 0046, second column, 6B-1), and each respective sensor electrode of the second column below the topmost sensor electrode of the second column is closer to the second side edge than an adjacent sensor electrode of the second column above the respective sensor electrode of the second column (Fig. 6A; Para. 0046, first column, 6B-2).
It would have been obvious to one of ordinary skill in the art to modify the system of Teranishi to include the via locations of Chen because such a modification is the result of simple substitution of one known element for another producing a predictable result.  More specifically, the vias of Teranishi and the via locations of Chen perform the same general and predictable function, the predictable function being providing signal for the touch detection operation. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the vias of Teranishi by replacing it with t the via locations of Chen. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Teranishi and Chen disclose the method of claim 19.  Teranishi discloses further comprising: applying a first row control signal and a second row control signal to a first multiplexer to selectively couple a first sensor electrode of a first row of the plurality of sensor electrodes and a second sensor electrode of a second row of the plurality of sensor electrodes with a first analog front end via the first multiplexer (Col. 15, lines 36-53, The coupling circuit 17 is a coupling switching circuit that switches coupling and cutting off of the first electrodes COML to and from the AFE 48 and is a multiplexer).

As to claim 22, Teranishi and Chen disclose the method of claim 11.  Teranishi discloses wherein a first value of the direction control signal corresponds to a bottom-to-top sensor electrode scan direction (Fig. 34; Col. 10, lines 23-32, To perform display, the first electrode driver 14 applies the drive signals Vcomdc to all the first electrodes COML in a display region Ad, meaning that wire 27h from wiring block 127A would be driven with wire 27a from wiring block 127F), and wherein a second value of the direction control signal corresponds to a top-to-bottom sensor electrode scan direction (Fig. 34; Col. 10, lines 23-32, To perform display, the first electrode driver 14 applies the drive signals Vcomdc to all the first electrodes COML in a display region Ad, meaning that wire 27h from wiring block 127A would be driven with wire 27a from wiring block 127F).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teranishi and Chen in view of U.S. Patent No. 9,619,083 to Kang et al. (Kang).
Teranishi and Chen disclose the system of claim 14, but do not expressly disclose wherein each of the plurality of multiplexers is coupled to a different one of the plurality of analog front- ends.
Kang teaches wherein each of the plurality of multiplexers is coupled to a different one of the plurality of analog front- ends (Fig. 5; Col. 12, line 26- Col. 13, line 19, Each of the number of the multiplexers and the number of the AFEs is equal to the number of the common electrodes that can be simultaneously touch-driven).
It would have been obvious to one of ordinary skill in the art to modify the system of Teranishi and Chen to include the multiplexer to AFE ratio of Kang because such a modification is the result of simple substitution of one known element for another producing a predictable result.  More specifically, the multiplexer to AFE ratio of Teranishi and the multiplexer to AFE ratio of Kang perform the same general and predictable function, the predictable function being providing signal for the touch detection operation. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the multiplexer to AFE ratio of Teranishi by replacing it with the multiplexer to AFE ratio of Kang. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA S LANDIS/           Examiner, Art Unit 2626